NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                    2008-1255, -1256

                                DIGITAL IMPACT, INC.,

                                                       Plaintiff-Appellant,

                                            v.

                            BIGFOOT INTERACTIVE, INC.,

                                                       Defendant-Cross Appellant.


        Thomas E. Moore, III, The Moore Law Group, of Palo Alto, California, argued for
plaintiff-appellant.

      Arthur M. Dresner, Duane Morris LLP, of New York, New York, argued for
defendant-cross appellant. With him on the brief were Robert L. Byer, and Matthew C.
Mousley, of Philadelphia, Pennsylvania.

Appealed from: United States District Court for the Northern District of California

Judge Saundra Brown Armstrong
                     NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                 2008-1255, -1256


                              DIGITAL IMPACT, INC.,

                                                     Plaintiff-Appellant,

                                         v.

                          BIGFOOT INTERACTIVE, INC.,

                                                     Defendant-Cross Appellant.


                                  Judgment

ON APPEAL from the       UNITED STATES DISTRICT COURT FOR THE
                         NORTHERN DISTRICT OF CALIFORNIA

in CASE NO(S).           05-CV-0636

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (LOURIE, SCHALL, and GAJARSA, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.


                                         ENTERED BY ORDER OF THE COURT




DATED March 10, 2009                      /s/ Jan Horbaly
                                         Jan Horbaly, Clerk